which defense counsel stated she viewed. Lopez did not object to the basis
                of the award and, under these circumstances, we conclude he fails to
                demonstrate plain error. See Mendoza-Lobos v. State, 125 Nev. 634, 644,
                218 P.3d 501, 507 (2009).
                            Second, Lopez contends that the amount of restitution
                awarded was based on mere speculation. We agree. Lopez objected to the
                amount of restitution during the sentencing hearing and argued that there
                were no receipts or estimates to substantiate the $3500 award. The victim
                testified that that amount was "just a rough estimate" and he "assume [d]
                it would be more." When asked about the cost to repair broken glass, the
                victim "guess[ed]" the amount was "probably" $1800. The record does not
                indicate that any documentation of any sort was provided in support of the
                requested restitution amount. Under these circumstances, we conclude
                the victim's testimony did not provide a sufficient basis to calculate a
                restitution award. Therefore, we conclude that the district court abused
                its discretion in setting the restitution amount and we vacate the
                restitution award and remand this matter to the district court with
                instructions to conduct a restitution hearing. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED IN PART
                AND VACATED IN PART AND REMAND this matter to the district court
                for proceedings consistent with this order.




                                                                    'J.
                                        Hardesty


                                                J.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A